Citation Nr: 1424197	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for thromboangiitis obliterans (Buerger's disease), claimed as Raynaud's Phenomenon.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army National Guard from December 2001 to September 2002, and February 2003 to October 2003.  He also had a period of Active Duty for Training (ACDUTRA) from October 1997 to March 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision, sent to the Veteran in August 2008, issued by the VA RO in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was discharged in October 2003, following an August 2003 Physical Evaluation Board (PEB) that found that the Veteran's Buerger's disease made him medically unfit to perform the duties of his rank and primary specialty.  He was also found to have Raynaud's Phenomenon secondary to his Buerger's disease.

The Veteran states in service records that he began having pain and paresthesia in his fingertips in December 2001, while activated.  On his July 2010 claim, he states that it began in November 2001.  However, he did not seek treatment until March 2003, when he was getting ready to deploy to Kuwait.  

The Board finds that additional development is required for the Veteran's claim.  First, any outstanding service treatment records need to be obtained, inasmuch as there is not a physical examination and medical history for the Veteran's 2001 activation.  Any outstanding private treatment records need to be obtained as well.  

Finally, a VA examination is necessary.  The Veteran has provided records showing current disabilities, there is evidence suggesting that his disabilities began in service and an indication that his disabilities may be associated with his service, and insufficient competent medical evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service personnel and treatment records of the Veteran, to specifically include entry and separation examinations and medical histories from his active duty service of November 2001 to September 2002.

2.  Request the Veteran to identify any treatment providers for his Buerger's disease and Raynaud's Phenomenon, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA mental health records.

3.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

4.  After the above has been completed, schedule the Veteran for a VA examination.  The claims folder, to include a copy of this Remand and the Veteran's service treatment records, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. Any indicated studies should be performed.

The examiner should indicate whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's Buerger's disease and Raynaud's Phenomenon had clinical onset in service, was aggravated therein or is otherwise related to service.  

A rationale, with consideration of both lay and medical evidence must be provided for all opinions provided.  
If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  Medical reasons for accepting or rejecting the Veteran's lay statements should be set forth in detail.

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



